Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application is a continuation (CON) of 15/789,318 with foreign priority to CN201610920432.4, affording an effective filing date of 10/21/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims were amended on 6/04/2020 to change recitations of array of multiplexers or multiplexers into circuits. For example in claim 1, the claims now read “a first circuit…” and “a second circuit…” and in claim 6, the at least one third circuit…” These amendments are not supported by the original disclosure. With regard to the change from “array of multiplexers” to “circuit”, the original disclosure never indicates that the array of multiplexers is considered to be a circuit to itself or that they are otherwise package or disposed on the same die in such a way that would be equivalent to a circuit. Further, the transition to “circuit” is considered broadening and there is no indication in the original disclosure that Applicant had intended for anything other than an array of multiplexers to be used. Similar concerns arise with the change from “multiplexer” to “circuit” in claim 6, for example. The original disclosure does not appear to indicate consideration of anything other than a multiplexer being responsible.
Examiner understands the amendments to be an attempt to broaden the scope of the claims to cover any circuitry that could do the action but the original disclosure does not support the broader genus. This understanding is further supported by the new dependent claims, e.g. claim 21. Assuming arguendo, that Applicant intended instead to invoke means plus functional language, Examiner notes that the claims would be indefinite for the reasons above – the array of multiplexers are not a circuit – and because the specification does call out ‘circuitry’ as network circuitry 113, 114, 115, and 116 (see [0012]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,656,951. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application change the multiplexer language for a more generic circuit language while presenting dependent claims that reincorporate the multiplexer language. Taking claim 1 as exemplary:

US 10,656,951
1. An apparatus comprising: 
a first processing element implemented in a first stage of a pipeline and configured to execute an instruction; 

a first ircuit to provide information associated with the instruction to the first processing element in response to the instruction being in a first set of instructions;

a second ircuit to provide information associated with the instruction to the first processing element in response to the instruction being in a second set of instructions; and 

a control unit to gate at least one of power or a clock signal provided to the first circuit in response to the instruction being in the second set.
1. An apparatus comprising:
a first processing element implemented in a first stage of a pipeline and configured to execute an instruction;

a first array of multiplexers to provide information associated with the instruction to the first processing element in response to the instruction being in a first set of instructions;

a second array of multiplexers to provide information associated with the instruction to the first processing element in response to the instruction being in a second set of instructions; and

a control unit to gate at least one of power or a clock signal provided to the first array of multiplexers in response to the instruction being in the second set.


Allowable Subject Matter
Claims 1-29 are currently subject to 112 rejections and double patenting rejections but otherwise contain allowable subject matter. Specifically the prior art of record fails to explicitly teach a first array of multiplexers (circuit) to provide information associated with the instruction to the first processing element in response to the instruction being in a first set of instructions; a second array of multiplexers (circuit) to provide information associated with the instruction to the first processing element in response to the instruction being in a second set of instructions in view of the rest of the limitations of claim 1. Claims 10 and 15 contain similar limitations.
US Patent 6,715,023 teaches a multiplexer switch array (e.g. FIG. 12). US Pub No. 2009/0265528 teaches allocating register space based on full and half-precision (e.g. FIG. 2B, [0033]). These are well known aspects in the art. US Pub No. 2004/0255105 teaches a multiplexer array connected to plural stages (e.g. FIG. 3B, [0007]). US Patent 5,471,626 teaches a multiplexer array connected to one or more pipeline stages (e.g. FIG. 2). US Patent 5,450,607 teaches powering down unused paths in a pipeline and the use of multiplexers to feed a stage or element. These elements are well known aspects in the art. The key difference between what the art establishes and Applicant's invention is the use of multiple multiplexer arrays connected to a single processor element. Other systems with similar components use either a single array for all elements/stages or each element/stage has a single array. None of the art clearly conveys the use of a first and second array (crucit) to serve a single element or stage in the way it is presented in the claims and Examiner can find no motivation to change systems like what is known above to anticipate the claim that would not rely purely on hindsight reconstruction. As such the claims contain allowable subject matter.

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. Applicant argues in substance:
Put simply, Applicant's Specification discloses a combination of characteristics (e.g., registers, multiplexers, networking circuitry, control units) that identify multiple circuits that each provide input information to respective processing elements based on a control unit. Based on these characteristics, a person of ordinary skill in the art would understand Applicant's Specification to disclose multiple circuits that each include various arrangements of registers, multiplexer arrays, lines, traces, wires, switches, routers, and control units to provide the input information to respective processing elements. Some examples of these arrangements are disclosed, for example, in FIGs. 1-4 of Applicant's Specification.
Examiner respectfully disagrees. The original disclosure discusses networking circuitry (e.g. 113/114), arrays of multiplexers (e.g. 120/121), and multiplexers (e.g. 125/126) to convey information between the register and the processing element (e.g. from 110 to 105). There is no single generic first and second circuit involved as now claimed. The array of multiplexers are not a generic circuit and none of the examples appears to use a generic circuit either.
Put simply, Applicant's Specification discloses that the circuits can be implemented in one or more IC devices. From this, a person of ordinary skill in the art would understand Applicant's Specification to disclose that the circuits can be implemented in an integrated device such that they are packaged and disposed on the same die that would be equivalent to a "circuit" as understood in the art.
Examiner respectfully disagrees. The notion that the apparatus as a whole may be on one or more IC is not an indication that an array of multiplexers is itself a circuit. At best the portion of the specification cited would support that the apparatus, as in the preamble of claim 1, was itself disposed on an IC.
From at least the above, a person of ordinary skill in the art would understand Applicant's Specification to disclose a combination of relevant, identifying characteristics sufficient to show the applicant was in possession of the claimed genus at the time of filing. Specifically, a person of ordinary skill in the art would understand the inventor or a joint inventor to be in possession of "a first circuit to provide information associated with the instruction to the first processing element in response to the instruction being in a first set of instructions" and "a second circuit to provide information associated with the instruction to the first processing element in response to the instruction being in a second set of instructions" at the time of filing.
Examiner respectfully disagrees. The original disclosure fails to provide sufficient detail to support a generic circuit in place of the array of multiplexers. The original disclosure doesn’t really even suggest this was a consideration, rather this appears to be an attempt to broaden the claim scope after the fact.
Examiner notes the terminal disclaimer, file 10/25/2021, was denied. The double patenting rejection remains until a terminal disclaimer is accepted.
Applicant’s argument appears to generally be that they have support for a generic circuit in place of the previously claimed “array of multiplexers” (120-123) because there are multiple communication elements in, for example FIG. 1, but this is not persuasive. It appears Applicant may be arguing as if the “first circuit” is meant to be a placeholder for multiple elements and not a single specific element but this would also not be persuasive. Further, having different elements that work together are not an indication that any one element can be generic itself. While it is possible that Applicant could argue along the lines of a “first plurality of circuits” such limitations would likely be rejected under prior art even if they were supported, see the above cited limitations. Focus on a single multiplexer would likely as well. Examiner would suggest that Applicant revert the claims to focus on the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/William B Partridge/Primary Examiner, Art Unit 2183